Citation Nr: 1444804	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-07 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected urticaria.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1976 to June 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2013, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing from the RO.  A transcript of the hearing has been associated with the record.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of the documents in the electronic files reveals a transcript of the February 2013 hearing.  The remaining evidence is irrelevant or duplicative of the evidence in the claims file with respect to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his long-term use of corticosteroids (specifically, Prednisone) to treat his service-connected urticaria either caused or aggravated his diabetes mellitus.  In support of his claim, he submitted several internet articles in May 2011, in which the authors related that the long-term effects of Prednisone use caused elevated blood glucose levels which can lead to, or aggravate, diabetes mellitus.

In a June 2011 VA examination report, the examiner opined that the Veteran's diabetes was less likely than not secondary to his urticarial medications.  Likewise, in an October 2012 VA medical opinion, another examiner reported that Prednisone would cause a transient elevation in blood glucose levels because it is a glucocorticoid medication; however, it would not cause diabetes mellitus directly because the elevations in glucose are not permanent.

On remand, a clarifying opinion must be obtained to address the internet articles that suggest that long-term use of Prednisone can cause diabetes mellitus, which appears to conflict with the most recent VA opinion.  In addition, the VA examiner should provide an opinion as to whether the Veteran's use of corticosteroids to treat his service-connected urticaria caused or permanently aggravated the Veteran's diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any private health care providers, if any, who have provided treatment for his diabetes mellitus.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file. 

2.  Associate all outstanding VA treatment notes with the record.  Specifically, obtain copies of all VA treatment notes, dated from October 2012 to present.

3.  After any additional records are associated with the claims file, refer the Veteran's claims file to the October 2012 VA examiner or, if that individual is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any diabetes mellitus that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.  The examiner must presume that the Veteran's statements are credible for purposes of this examination.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran or other laypersons, the examiner should provide a fully reasoned explanation.

The examiner must render an opinion as to whether it is at least as likely as not that the Veteran's diabetes mellitus was caused or permanently aggravated by the medication taken to treat his service-connected urticaria; specifically, long-term use of the corticosteroid, Prednisone.

In this context, "aggravation" is defined as a permanent worsening of the disability beyond its natural progression.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.

The examiner must also comment on the October 2012 medical opinion that Prednisone caused transient elevation in blood glucose levels and it did not cause diabetes mellitus directly.  In addressing his previous opinion, the examiner should comment on the internet articles submitted by the Veteran in May 2011, in which the authors contend that long-term use of Prednisone can cause elevate glucose levels which can lead to, or aggravate, diabetes mellitus.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



